Citation Nr: 1647048	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  12-30 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to compensation for left knee degenerative joint disease (DJD) with total knee arthroplasty ("left knee disability"), to include entitlement under the provisions of 38 U.S.C.A. § 1151 or as secondary to service-connected rhabdomyolysis.

2.  Entitlement to an initial compensable rating for a traumatic brain injury (TBI), to include blurry vision and dizziness.

3.  Entitlement to a compensable rating for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and C.J.


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to November 1954.  The Veteran died in January 2014, and the Appellant is the Veteran's surviving spouse who has been substituted for the Veteran's claims under 38 U.S.C.A. § 5121A.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  A September 2012 rating decision denied entitlement to compensation under 38 U.S.C.A. § 1151 for the left knee disability; a February 2013 rating continued a noncompensable (zero percent) rating for headaches; and a February 2016 rating decision granted service for a TBI, pursuant to a December 2015 Board decision, assigning a noncompensable rating effective March 5, 2013.

In July 2015, the Appellant testified at a videoconference hearing before the undersigned on the left knee and headaches issues, and a transcript of that hearing is of record.  In September 2016, the Appellant notified the Board that she did not want a Board hearing on the issue of a higher initial rating for a TBI.

The Board remanded the left knee and headaches issues in December 2015.  The AOJ was instructed obtain medical opinions on the issue of whether the left knee disability was secondary to the service-connected rhabdomyolysis, and on whether a separate compensable rating was warranted for headaches in light of the Board's grant of service connection for a TBI.  Medical opinions were obtained in February 2016 and they are associated with the claims file.  In addition, the AOJ adjudicated the issue of secondary service connection for the claimed left knee disability in a February 2016 Supplemental Statement of the Case (SSOC).  The Board is therefore satisfied that there has been substantial compliance with the remand's directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's left knee disability was not the result of VA treatment due to carelessness, negligence, lack of proper skill, error in judgment, or some other instance of fault on the part of VA, or a result of an event that was not reasonably foreseeable.

2.  The Veteran left knee disability was not etiologically related to service, to include as secondary to service-connected rhabdomyolysis.

3.  For the entire period of appeal, the cognitive impairment from the Veteran's TBI warranted level "1" impairment on the table of facets of cognitive impairment for subjective symptoms.

4.  For the entire period of appeal, the Veteran reported headaches without characteristic prostrating attacks.


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 for a left knee disability have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361, 17.32 (2015).

2.  The criteria for service connection for a left knee disability, to include as secondary to rhabdomyolysis, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

3.  For the entire period of appeal, the criteria for a 10 percent disability rating, but no higher, for the TBI were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.124a, Diagnostic Code 8045 (2015).

4.  For the entire period of appeal, the criteria for a compensable rating for headaches were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.124a, Diagnostic Codes 8199-8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in July 2012, November 2012, and March 2013, prior to the adjudication of the claims.  The letters notified the Veteran of what information and evidence must be submitted to substantiate the claims for 1151 compensation, service connection, and increased rating, as well as what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claims.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).         

The claim for a higher initial rating for a TBI is a downstream issue initiated by the notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice in this case with respect to the claim for a higher initial rating for the TBI.  

Additionally, as noted in the introduction, the Appellant has been substituted in the Veteran's claims.  A June 2014 letter decision advised the Appellant of the evidence needed to perfect the claims and further advised her that she could submit additional evidence or address notice or due process defects in the same manner as if the original claimant had been alive.   
                                                                                                                                                                                                                                                                                                                
The record establishes that the Appellant has been afforded a meaningful opportunity to participate in the adjudication of the claims.  The Board notes that there has been no allegation from the Appellant or her representative that she has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Appellant in the Board's considering the issues on the merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is harmless and nonprejudicial to the Appellant. 

The Board further finds that all relevant evidence has been obtained with regard to the claims, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained.  VA medical records and private medical records are associated with the claims file.  The Board has reviewed the Appellant's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to these claims. 

The Veteran underwent VA examinations in August 2012, January 2013, and April 2013 to obtain medical evidence regarding the nature, etiology, and severity of the claimed disabilities.  A medical opinion was also obtained in February 2016.  The Board finds the VA examinations and medical opinion adequate for adjudication purposes.  The examinations were performed by a medical professionals based on a review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  The medical opinion was rendered after a complete review of the Veteran's claims file.  The Board finds that for these reasons, the Veteran has been afforded adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met and no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

II.  Left Knee Disability Claim

Law and Regulations - Service Connection

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board will assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Law and Regulations - Section 1151

Section 1151 compensation is awarded for qualifying additional disability in the same manner as if such additional disability were service-connected.  The purpose of the statute is to award benefits to those Veterans who were disabled as a result of VA treatment or vocational rehabilitation.  38 U.S.C.A. § 1151(a). 

For purposes of establishing entitlement to section 1151 benefits, a disability or death is a qualifying additional disability or qualifying death if the disability or death:  (1) was not the result of the Veteran's willful misconduct; and (2) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (a); 38 C.F.R. § 3.361(a)-(d). 

First, there must be evidence of additional disability, as shown by comparing the Veteran's condition before and after the VA medical care in question.  38 C.F.R. § 3.361(b).  VA considers each body part or system separately.  The additional disability must not be the result of the Veteran's willful misconduct.  38 U.S.C.A. §  1151(a); 38 C.F.R. § 3.301(c)(3).

Second, the additional disability must be caused by hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished the Veteran by VA.  38 C.F.R. § 3.361(c).  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  In order for additional disability to be compensable under 38 U.S.C.A. §  1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  38 C.F.R. § 3.361(c)(1).  Additional disability caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3). 

Third, with regard to causation, the proximate cause of the disability, as opposed to a remote contributing cause, must be (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (2) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151 (a)(1); 38 C.F.R. § 3.361(d). 

With regard to carelessness or negligence, to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination was the proximate cause of a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent. 

Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361 (d)(1).  Minor deviations from those requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Id.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations.  Id. 

With regard to reasonable foreseeability, whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361 (d)(2).  However, if the Board makes an initial determination that any additional disability was not caused by VA, the Board is not required to make a finding as to whether the event in question was reasonably foreseeable.  See 38 C.F.R. § 3.361 (c); Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005). 

Thus, section 1151 contains two causation elements:  a Veteran's disability must not only be "caused by" the hospital care or medical treatment he received from VA, but also must be "proximate[ly] cause[d]" by the VA's "fault" or an unforeseen "event."  See 38 U.S.C.A. § 1151(a)(1).

VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment the expected benefits, reasonably foreseeable associated risks, complications, or side effects, reasonable and available alternatives, and anticipated results if nothing is done.  See 38 C.F.R. § 17.32(c).  Under 38 C.F.R. § 17.32 (d), the informed consent process must be appropriately documented in the medical record.  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that require the use of sedation, anesthesia or narcotic analgesia; are considered to produce significant discomfort to the patient; have a significant risk of complication or morbidity; or require injections of any substance into a joint space or body cavity.  Id.
  
In determining whether § 1151 compensation is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis - Left Knee Disability

The Veteran contended that he was diagnosed with rhabdomyolysis at VA in February 2007.  He asserted that his muscles "never came back" and as a result he was unable to walk more than a few feet without resting.  He stated that he had a left knee replacement surgery in November 2009 and during his subsequent physical therapy at VA, he experienced a severe pain in his left leg but was not helped due to overcrowding.  The Veteran indicated that he was sent to another VA medical facility in Omaha for a consultation, but the doctor there said "it moves" and dismissed him.  He contended that since that time, he experienced pain when he walked.  See the June 2012 statement.  In a July 2012 report of general information, the Veteran asserted that there "was not a single individual to blame or responsible for the issue but rather over the course of his care at the VAMC."  However, in an October 2012 notice of disagreement, the Veteran asserted that the left knee claim was for service connection as secondary to the rhabdomyolysis.  

It is undisputed that the Veteran was diagnosed with rhabdomyolysis at VA in February 2007, and that he had a left knee total arthroplasty in November 2009.  However, after careful review, the Board concludes that the preponderance of the evidence is against the claim of entitlement to compensation under 38 U.S.C.A. §  1151 for the left knee disability.  The preponderance of the evidence is also against the claim of entitlement to service connection for the left knee disability as secondary to the service-connected rhabdomyolysis.

VA treatment records indicate that in January 2002, the Veteran reported having bilateral knee pain.  He was unsure of the origin of the pain but thought it was from a horse injury in 1965.  In a follow-up appointment a few weeks later, he stated that he had "multiple horse wrecks." 

In January 2006, the Veteran was seen again for his knee for the first time in four years.  He was scheduled for a knee arthroscopy, but due to cardiac problems, the surgery was cancelled.  

On February 27, 2007, the Veteran was diagnosed with rhabdomyolysis due to a prescription lipid-lowering medication.  He was admitted to the hospital for treatment and discharged on March 4, 2007.  In a March 9, 2007 follow-up appointment, the Veteran reported that he was feeling better and that his muscle aches were "pretty much all gone," although he continued to be short of breath with activity.  The rhabdomyolysis was noted to be "pretty much resolved."  In April 2007, the Veteran's strength was noted to be gradually coming back, and he denied any significant joint pain.  In June 2007, the Veteran reported that he was still having weakness in his legs and was having muscle pain.  He stated that he did not think he was recovering from rhabdomyolysis like he thought he should.  In July 2007, the Veteran denied having any aches, but said he had no energy.  The treating physician assistant indicated that the Veteran needed to give himself more time and that he may never get back to his pre-rhabdomyolysis level of activity again.  
In March 2007, after the Veteran's rhabdomyolysis was noted to be resolved, the Veteran had a left knee arthroscopy.  His post-operative diagnoses included left knee medial DJD and a torn medial meniscus.  In July and August 2007, the Veteran had a series of three Hyalagan injections into the left knee.

In May 2008, the Veteran reported continued muscle weakness.

In March 2009, the Veteran reported left knee joint pain.  The treatment report is silent for mention of muscle pain or weakness.  In May and June 2009, he had another series of Hyalgan injections.  

The Veteran had a total left knee arthroplasty at VA in November 2009.  He signed an informed consent document on November 18, 2009, which included a list of known risks of the procedure.  Known risks included, but were not limited to, failure of the prosthesis requiring further treatment, fractures, infection, pain or discomfort, and temporary or permanent pain, numbness, or weakness from nerve injury.  After the surgery, the Veteran completed physical therapy on the left knee.

In a September 2010 follow-up examination, the Veteran reported that he was doing well for approximately four months after the surgery, but that he had been having pain since then.  X-rays showed no subsidence or loosening, but there was a possible defect of the lateral border of the patella, which could be normal or a periprosthetic patella fracture.  He continued to report left knee pain in October 2010, December 2010, and February 2011.  

In February 2011, the Veteran noted that his legs felt weak.  In October 2011, the Veteran was noted to have extreme weakness.  His gait was in short steps and had "changed significantly over these few weeks."  The Veteran attributed the muscle weakness to the rhabdomyolysis.

The Veteran had an orthopedic consultation in June 2012 in which he reported persistent dull pain in the left knee.  He was advised that as long as he remained as functional as he was with the knee, he should continue to be monitored and treated conservatively.  

In a June 2012 VA examination for aid and attendance, the Veteran's lower extremities were noted to be normal.  In addition, the examiner noted that no residuals from rhabdomyolysis were identified on examination.  

In August 2012, the Veteran had a VA knee examination.  He reported that he could not quite recall when after surgery things started to worsen with his knee.  He stated that his pain was not continuous and usually only hurt when he walked and sometimes ached at night.  He also stated that the pain was "not necessarily in and of the knee itself.  It is also from rhabdomyolysis."  Upon physical examination, there was minimal nontender effusion superior and lateral to the patella that was not ballotable.  There was no pain on palpation, the ligaments were stable bilaterally, and there was crepitus with extension.  The Veteran reported having weakness and did not heel walk, toe walk, or tandem walk.  The arthroplasty scar was not tender to palpation and was stable.  The examiner opined that it was less likely than not that the VA medical care for left knee, including operative and postoperative care, was careless, negligent, inappropriate, showed lack of proper skill, error in judgment, or exhibited other fault.  The rationale was that the operative notes did not indicate there were any surgical complications, records did not reflect postoperative infection or other postsurgical complications.  The Veteran signed appropriate consent forms preoperatively and was therefore aware of risks involved with surgery.  He completed four months of physical therapy postsurgery and was discharged from therapy with the agreement that he had met physical therapy goals.  The examiner indicated that the Veteran had multiple other comorbid conditions that were more likely to be causing or contributing to the knee problems, including advancing age, morbid obesity, and documented decreased level of functioning after treatments for colon cancer.  The examiner noted that in her medical opinion, the Veteran's complaint of persistent knee and leg pain were reasonably foreseeable events following a total knee replacement.  She opined that it was common medical knowledge that persistent pain, problems with components, and ongoing joint degeneration could occur following total knee arthroplasty.  

In May 2013, the Veteran reported that his left leg had not stopped hurting since the left knee surgery, and that for the last few weeks he had pain that radiated up the leg.  X-rays taken the next month showed no evidence of hardware failure.  There was no evidence of fracture or loosening, alignment was grossly normal, there was no evidence of significant suprapatellar fluid collection, and there was no significant abnormality of the contralateral knee.

The Appellant and her daughter, C.J., testified at a Board hearing in July 2015.  The Appellant asserted that the Veteran had physical therapy on his knee after surgery, but the knee still bothered him almost all of the time.  He could walk, but it was hard to put weight on the knee.  The Appellant stated that the knee seemed worse after the surgery than before.  

A VA medical opinion was obtained in February 2016.  After reviewing the Veteran's claims file, a VA examiner opined that it was less likely than not that the left knee disability was aggravated beyond natural progression by the already service-connected rhabdomyolysis.  The examiner noted that clinical features of drug-induced rhabdomyolysis are typically symmetrical muscle weakness and/or soreness described as fatigue or tiredness by the patient.  Less often discomfort is asymmetric.  The mean time of resolution of symptoms in 43 patients who discontinued the drug was 2.3 months.  The examiner indicated that the Veteran's liver enzymes (transaminases) and creatinine kinase returned and stayed essentially normal after March 4, 2007; therefore, significant recovery was seen after only 7 days.  His ongoing complaints of fatigue and weakness were more likely due to, and complicated by, multiple advanced comorbid conditions after his liver enzymes and creatinine kinase had returned to normal, including surgery and chemotherapy for metastatic colon cancer, severe COPD, coronary artery disease and significant obesity (until 2013 when he continually lost weight due to colon cancer).  The examiner noted that she found no evidence in the literature to suggest that rhabdomyolysis produces increased symptoms in a joint prosthesis such as a knee replacement.  The need for the Veteran's knee prosthesis was based on advanced degenerative osteoarthritis, which has a separate and distinct etiology from rhabdomyolysis.  The examiner noted that the Veteran reported to orthopedists at VA that a series of "horse wrecks" had induced the left knee pain, and concluded that she found no evidence for aggravation of the left knee disability by the rhabdomyolysis.  

The Board finds that the August 2012 VA medical opinion is probative evidence regarding whether the Veteran developed additional disability of the left knee as the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in providing surgical and follow-up treatment of the left knee.  Indeed, in reaching her conclusions, the VA examiner presented a detailed and comprehensive overview of the case based on careful consideration of the record and a physical examination, as detailed above.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In this regard, the August 2012 examiner acknowledged that the Veteran's persistent knee and leg pain were reasonably foreseeable events following a total knee replacement.  She opined that it was common medical knowledge that persistent pain, problems with components, and ongoing joint degeneration could occur following total knee arthroplasty.  The examiner indicated that the Veteran had multiple other comorbid conditions that were more likely to be causing or contributing to the knee problems, including advancing age, morbid obesity, and documented decreased level of functioning after treatments for colon cancer.  

Similarly, the Board also finds that the February 2016 medical opinion is probative evidence regarding whether the left knee disability was aggravated beyond natural progression by the service-connected rhabdomyolysis.  The examiner discussed in detail the Veteran's medical history of the left knee and history of rhabdomyolysis, and presented a detailed and comprehensive overview of the case based on careful consideration of the record.  The examiner also noted that she found no evidence in the literature to suggest that rhabdomyolysis produces increased symptoms in a joint prosthesis such as a knee replacement.  

The Board notes that the August 2012 and February 2016 VA opinions are not contradicted by any medical evidence or opinion of record.  Although the Veteran could describe observable symptoms including pain and limited motion, neither his statements nor the Appellant's statements can be used to determine whether any knee disability is due to VA care or due to another service-connected disability.  Unlike some disorders, the etiology of a knee disability goes beyond a simple and immediately observable cause-and-effect relationship and would require medical knowledge to review and interpret clinical tests.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  There is no evidence that the Veteran or the Appellant have the medical education and training required to make competent clinical medical diagnosis, or to attribute such a diagnosis to other conditions.  As such, the Board finds the Veteran and Appellant's statements probative with regard to establishing the Veteran's symptoms, but does not find their statements probative with regard to establishing service connection or entitlement to compensation under 38 U.S.C.A. §  1151.  In any case, their probative value is outweighed by the probative value assigned to an evaluation conducted by a person who has expertise and training pertinent to musculoskeletal diagnoses.

This, after careful consideration of the evidence, the Board concludes that the legal requirements for entitlement to compensation for a left knee disability under the provisions of 38 U.S.C.A. § 1151 are not met.  In addition, the weight of the evidence shows that left knee disability was not related to service, to include as secondary to rhabdomyolysis.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Increased Ratings Claims

Law and Regulations - Increased Ratings Generally

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  The Board assesses both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Law and Regulations - TBI

The Veteran's residuals of a TBI are rated under Diagnostic Code 8045, which provides evaluation for three main areas of dysfunction that may result from TBI and have profound effects on functioning:  (1) cognitive (which is common in varying degrees after a TBI): (2) emotional/behavioral; and (3) physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code:  motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Id.

Evaluate cognitive impairment and subjective symptoms:  The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  Id.

Note (1):  There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  Id.

Note (2):  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id.

Note (3):  "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  Id.

Note (4):  The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.  Id.

Note (5):  A Veteran whose residuals of a traumatic brain injury are rated under a version of § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008, may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 C.F.R. § 3.114, if applicable.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008). 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" provides the following evaluations.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  

Impairment of memory, attention, concentration, executive functions are assigned numerical designations as follows: 

0... No complaints of impairment of memory, attention, concentration, or executive functions. 
1... A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing. 
2... Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment. 
3... Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment. 
Total... Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment. 

Impairment of judgment is assigned numerical designations as follows: 

0... Normal. 
1... Mildly impaired judgment.  For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. 
2... Moderately impaired judgment.  For complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions. 
3... Moderately severely impaired judgment.  For even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. 
Total... Severely impaired judgment.  For even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  For example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities. 

Impairment of social interaction is assigned numerical designations as follows: 

0... Social interaction is routinely appropriate. 
1... Social interaction is occasionally inappropriate. 
2... Social interaction is frequently inappropriate. 
3... Social interaction is inappropriate most or all of the time. 

Impairment of orientation is assigned numerical designations as follows: 

0... Always oriented to person, time, place, and situation. 
1... Occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation. 
2... Occasionally disoriented to two of the four aspects (person, time, place, situation) of orientation or often disoriented to one aspect of orientation. 
3... Often disoriented to two or more of the four aspects (person, time, place, situation) of orientation. 
Total... Consistently disoriented to two or more of the four aspects (person, time, place, situation) of orientation. 

Impairment of motor activity (with intact motor and sensory system) is assigned numerical designations as follows: 

0... Motor activity normal. 
1... Motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function). 
2... Motor activity mildly decreased or with moderate slowing due to apraxia. 
3... Motor activity moderately decreased due to apraxia. 
Total... Motor activity severely decreased due to apraxia. 

Impairment of visual spatial orientation is assigned numerical designations as follows: 

0... Normal.
1... Mildly impaired.  Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions.  Is able to use assistive devices such as GPS (global positioning system). 
2... Moderately impaired.  Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance.  Has difficulty using assistive devices such as GPS. 
3... Moderately severely impaired.  Gets lost even in familiar surroundings, unable to use assistive devices such as GPS. 
Total... Severely impaired.  May be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment. 

Subjective symptoms are assigned numerical designations as follows: 

0... Subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples are:  mild or occasional headaches, mild anxiety. 
1... Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are:  intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light. 
2... Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are:  marked fatigability, blurred or double vision, headaches requiring rest periods during most days. 

Neurobehavioral effects are assigned numerical designations as follows: 

0... One or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  Examples of neurobehavioral effects are: Irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects. 
1... One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them. 
2... One or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them. 
3... One or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others. 

Impairment of communication is assigned numerical designations as follows: 

0... Able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language. 
1... Comprehension or expression, or both, of either spoken language or written language is only occasionally impaired.  Can communicate complex ideas. 
2... Inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time.  Can generally communicate complex ideas. 
3... Inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time.  May rely on gestures or other alternative modes of communication.  Able to communicate basic needs. 
Total... Complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both.  Unable to communicate basic needs. 

Impairment of consciousness is assigned numerical designations as follows:

Total... Persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma.  38 C.F.R. § 4.124a, Diagnostic Code 8045.




Law and Regulations - Headaches

Diagnostic Code 8100 provides for a 10 percent rating for characteristic prostrating attacks occurring an average of once every two months over the several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100. 

A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  Id.

A maximum 50 percent rating is warranted for very frequent completely prostrating attacks productive of severe economic inadaptability.  Id.

Analysis - TBI & Headaches
 
The Veteran contended that he had serious dizziness, inability to concentrate, and forgetfulness.  He stated that the symptoms were nearly constant and restricted his activities almost completely, with his spouse being his full-time caregiver.  See the October 2012 statement.  He also asserted that he should be compensated for headaches, as he believed they were the result of the concussion he received in service in 1953.  See the March 2013 notice of disagreement.

The Appellant contends that the Veteran was hospitalized at least three times with diagnoses consistent with a TBI:  in January 1975 (anxiety and lightheadedness), July 1976 (dizziness and blurred vision), and August 2013 (meningioma and TIA symptoms).  She  states that some medical research suggests a relationship between meningiomas and the site of a previous head trauma.  The Appellant asserts that all evidence considered, it is obvious that the TBI contributed to the Veteran's reduced quality of life and warrants a higher evaluation.  See the April 2016 notice of disagreement.

The Board notes the Veteran is rated for TBI under Diagnostic Code 8045, and separately for headaches under Diagnostic Codes 8199-8100.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.  When an unlisted disease or injury is encountered, it will be rated by analogy under a diagnostic code built up using the first two digits from that part of the Rating Schedule most closely identifying the body part or system affected and by using "99" for the last 2 digits. Id.  In this case, 8199 represents miscellaneous diseases of cognitive impairment and 8100 is for migraines.  The Board will consider increased ratings for the TBI and headaches in this section.

The Board also notes that the Veteran has been assigned separate evaluations for rhabdomyolysis, rated as 60 percent disabling; and bilateral hearing loss, rated as noncompensable.  The Veteran has not disagreed with the ratings assigned for these disabilities and the Board will not specifically address them.  As the Veteran has been separately evaluated for rhabdomyolysis and bilateral hearing loss, these symptoms will not be evaluated under the criteria of 8045.  This is consistent with the rule against pyramiding and the instructions of Diagnostic Code 8045 not to assign multiple ratings for the same symptoms.  In addition, the Board notes that the effective date for the award of service connection for a TBI, to include blurry vision and dizziness, is March 5, 2013.  As such, the period of appeal is the time period from March 5, 2013 to the time of the Veteran's death in January 2014.

The Veteran was afforded a VA headaches examination in January 2013.  He reported that his headaches had gradually lessened over the years, and that he then-currently had symptoms occurring 2-3 times per week.  He stated that he would have blurred vision lasting 30 minutes that occurred prior to the headaches, and the headaches were on the left side of his head and would last less than one hour.  The examiner indicated that the Veteran did not have characteristic prostrating attacks of migraine headache pain, nor did he have prostrating attacks of non-migraine headache pain.

In an April 2013 VA TBI examination, the examiner indicated that the Veteran had intermittent headaches as a residual attributable to the TBI.  The Veteran reported that he was able to drive himself in town, read the newspaper on a regular basis without difficulty, and had bell's palsy and "mini-strokes" that had both resolved.  The Veteran had no complaints of impairment of memory, attention, concentration, or executive functions; his judgment was normal; social interaction was routinely appropriate; was always oriented to person, time, place, and situation; motor activity was normal; visual spatial orientation was normal; subjective symptoms did not interview with work, instrumental activities of daily living, or close relationships; no neurobehavioral effects; was able to communicate by spoken and written language; and normal consciousness.  Results of a Montreal Cognitive Assessment (MOCA) were slightly low - the Veteran scored a 24 out of 30, and normal is a 26 or higher - but the examiner noted that the results were unrelated to the TBI, as the Veteran worked for many years in a variety of jobs requiring mental alertness.  He held a bachelor's degree in science and education, and the changes in his overall health (colon cancer and treatment) during the last five years probably contributed to the MOCA result.

The Veteran also had another VA headaches examination in April 2013.  He reported that he experienced headaches on the side and/or top of his head, which lasted less than one day and did not include any non-headache symptoms associated with the headaches.  He did not have characteristic prostrating attacks of migraine headache pain or prostrating attacks of non-migraine headache pain.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms.

In September 2013, the Veteran submitted a headache log, noting that in the past month, he had 7 dizzy spells, 5 headaches with no other noted symptoms, 1 headache with dizziness, 1 headache with blurred vision, 2 episodes of blurred or lost vision, 1 episode of dizziness with blurred vision, 2 episodes of waking up weak and having trouble with balance and walking.  

Treatment records dated in October 2013 from a private physician, Dr. D.J., indicate that the Veteran had intermittent headaches, visual defects, dizziness, and ambulation problems.  Dr. D.J. opined that in his medical opinion, the Veteran's dizziness, visual disturbances, headaches, ataxia, and disequilibrium were related to the TBI.

In a November 2013 VA medical opinion, a physician reviewed the Veteran's claims file and noted that although some literature stated that a meningioma could be related to a head trauma, the Veteran's in-service head injury was posterior and his meningioma (diagnosed in 2011) was frontal, and was therefore not a TBI residual.

In the July 2015 Board hearing, C.J. testified that she recalled her father, the Veteran, having severe headaches when she was a child, which included blind spells, dizziness, and loss of balance, which he continued to experience throughout the years.  The Appellant testified that the Veteran's symptoms were particularly bad later in life, and that for the last six months of his life he got headaches at least once a week.  The headaches were often accompanied by blurriness and numbness in his hands, and he once fell down the stairs due to dizziness.

A VA medical opinion was obtained in February 2016 on the issue of whether the Veteran's headaches were residuals of the TBI or manifestations of a separate headache disability.  After review of the entire claims file, the VA examiner opined that it was at least as likely as not that the headaches were residuals of the in-service head injury (TBI).  The rationale was that STRs clearly documented at least one head injury severe enough to require hospitalization for several weeks and recorded that the Veteran had sustained head trauma sufficient to cause bleeding in the sclera.  Headaches were documented in the STRs following the head trauma.  The examiner noted that post-traumatic headaches are present in 25-78 percent of patients with a TBI, and that post-traumatic headaches commonly have migraine features as described by the Veteran in his 2013 headache log.  

Based on the above evidence, the Board first finds that the Veteran is not entitled to a compensable rating for the service-connected headaches under Diagnostic Codes 8199-8100.  There is no evidence that the Veteran's headaches rose to the level of characteristic prostrating attacks averaging one in 2 months over the last several months to warrant a 10 percent rating under Diagnostic Code 8100.  Rather, the January and April 2013 examination reports indicate that the Veteran did not have any characteristic prostrating attacks of migraine headache pain or prostrating attacks of non-migraine headache pain.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  (The rating criteria do not define "prostrating"; however, Dorland's Illustrated Medical Dictionary defines "prostration" as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1531 (32nd ed. 2012)).  As such, a compensable rating for headaches under Diagnostic Codes 8199-8100 is not warranted for any period of the appeal.

Turning now to the issue of an initial compensable rating for residuals of the TBI, the Board will first discuss each of the facets of cognitive impairment individually under Diagnostic Code 8045.

For the memory impairment, the evidence shows that the Veteran did not have complaints of impairment of memory, attention, concentration, or executive functions.  In the April 2013 TBI examination, the Veteran noted that he was able to drive in town and read the newspaper without difficulty.  He had no complaints of impairment of memory, attention, concentration, or executive functions.  A higher level of severity of "1" is not warranted unless there were complaints of mild memory loss.

Next, the Veteran's judgment was found to be normal throughout this period of the appeal, as reflected in the April 2013 TBI examination.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of mildly impaired judgment, including symptoms such as for complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

The Veteran's social interactions were found to be routinely appropriate, as reflected in the April 2013 TBI examination.  A higher level of severity of "1" is not warranted unless social interaction was occasionally inappropriate.  

The Veteran was consistently found to be oriented to person, time, place, and situation.  Neither of the VA examiners found any evidence of occasional disorientation to one of the four aspects (person, time, place, situation) of orientation, which would warrant a higher level of severity of "1."  

Similarly, motor activity was consistently normal, with no evidence of apraxia (inability to perform previously learned motor activities, despite normal motor function) that would warrant a rating of "1."  

In addition, there was no evidence of impaired motor activity due to apraxia (inability to perform previously learned motor activities, despite normal motor function), or visual spatial disorientation to warrant ratings of "1" in these facets of cognitive impairment.

Regarding subjective symptoms, the evidence shows no higher than a "1" is assignable for this period of the appeal.  The Veteran's subjective symptoms included intermittent headaches, dizziness, and blurred vision.  Thus, in resolving all reasonable doubt in favor of the Veteran, a rating of "1" is warranted for this category of evaluation.  As discussed above, there is no evidence that the Veteran's headaches included characteristic prostrating attacks averaging one in 2 months over the last several months to warrant a separate 10 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100.   

Finally, there is no evidence that any neurobehavioral effects interfere with workplace interaction or social interaction, and the Veteran's communication and consciousness were consistently normal for this period of the appeal. 

As noted, the evaluation assigned for cognitive impairment and other residuals of TBI not otherwise classified is based upon the highest level of severity for any facet as determined by examination.  Only one evaluation is assigned for all the applicable facets.  An evaluation of 10 percent is warranted based upon the highest severity level of "1," which was assigned for subjective symptoms.  An evaluation in excess of 10 percent is not warranted at any point during the period of the appeal, as the Veteran was never assessed as having a facet evaluated as level "2."  A separate rating is also not warranted for any physical or cognitive impairment beyond those ratings that have already been assigned, and the Veteran was not diagnosed with any mental disorder.

The Board has also considered Diagnostic Code 8045's instruction to consider the Veteran's need for special monthly compensation.  However, neither the Veteran nor the evidence suggests loss of use of an extremity, sensory impairments, erectile dysfunction, or the need for aid and attendance as due to residuals of the TBI.  In fact, in a June 2012 VA examination for aid and attendance, the examiner found that the Veteran's service-connected disabilities did not render him unable to attend to the necessary activities of daily living.  He required help bathing and dressing, but was not bedridden or hospitalized, and could travel beyond his domicile.  He reported that he could use the toilet by himself and take care of himself 75 percent of the time.  He could drive a car and do errands.  In short, after careful review of the available diagnostic codes and the lay and medical evidence of record, the Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's residuals of TBI.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In sum, the TBI warrants an initial rating of 10 percent, and the claim is granted to that extent.  A separate compensable rating for headaches is denied.


ORDER

Compensation under 38 U.S.C.A. § 1151 for a left knee disability is denied.

Service connection for a left knee disability, to include as secondary to rhabdomyolysis, is denied.

An initial rating of 10 percent for the TBI is granted.

A compensable rating for headaches is denied.





______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


